Title: From James Madison to Edward Coles, 7 March 1816
From: Madison, James
To: Coles, Edward


                    
                        
                            Dear Sir
                        
                        
                            Washington
                            Mar: 7. 1815 [1816]
                        
                    
                    Finding by your letter to Mrs. M. answered by the enclosed, that you must have left N. O. before the communications from myself & Payne could have reached it, I take this occasion to thank you for yr. information given in two letters relative to abuses in the pub: lands, and the landed bounties for Soldiers. I hope the steps taken will prove some cure for them. The rule adopted by the War Dept. appeared to be the best calculated to save the Soldiers from the fraudulent speculations of which you apprized us.
                    Mrs. M. has I presume given you the news of the City; and the newspapers will give that of the Nation. Our foreign intelligence is much in arrears. The latest was recd. through the prints of Charleston.
                    
                    You do not say how long you mean to continue in S. Carolina. We shall count on a visit during one to Virga. Cant you make one to us here in the mean time. No one, unless it be among the ladies, will be more gratified, than your truly affece. friend,
                    
                        
                            James Madison
                        
                    
                